Citation Nr: 0822064	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
February 2002 rating decision which denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Whether severance of the award of service connection for 
left below the knee amputation was proper.  


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from September 1964 to August 
1966, to include service in Vietnam from August 1965 to 
August 1966.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which found that there was no CUE in a February 
2002 rating decision which denied entitlement to service 
connection for PTSD, and which severed service connection for 
left below the knee amputation, effective from April 2006.  

In January 2008, the veteran's attorney filed a motion for 
advancement on the docket.  Under the provisions of 38 
U.S.C.A § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007), 
appeals must be considered in docket number order, but may be 
advanced if good or sufficient cause is shown.  That motion 
was denied in April 2008.

The claim of whether severance of the award of service 
connection for left below the knee amputation was proper is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was denied in an unappealed February 2002 rating 
decision.

2.  The February 2002 rating decision considered applicable 
law and evidence favorable to the veteran's claim and did not 
contain CUE for failing to apply the provisions of 
38 U.S.C.A. § 1154(b).




CONCLUSION OF LAW

The February 2002 rating decision denying service connection 
for PTSD did not contain CUE.  38 U.S.C.A. § 7105, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.105(a), 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim of with regard to CUE in 
a February 2002 decision, no VCAA notice is necessary.  As 
explained more thoroughly below, the facts in this case are 
uncontroverted and the outcome of the CUE claim depends 
exclusively on documents which are already contained in the 
veteran's VA claims folder.

CUE claims are requests for revision of previous decisions 
and are fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a person seeking a 
revision of a final decision based upon CUE is not a 
"claimant" as defined by 38 U.S.C.A. § 5100.  The Court 
also held that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  See Livesay v. Principi, 15 Vet. App. 165, 
179 (2001).

Moreover, a CUE claim generally does not involve the 
submission of evidence beyond what already resides in the 
claims folder.  The outcome in this case is determined from 
an analysis of the evidence contained in the claims folder as 
of February 2002.  Thus, remand for further evidentiary 
development will serve no purpose in this instance.  



Factual Background

A short statement of facts is in order.  This is necessary to 
an understanding of the Board's decision because, as alluded 
to above, only evidence which was of record at the time of 
the February 2002 rating decision may be considered.

The veteran filed his claim seeking entitlement to service 
connection for PTSD in January 2001.  At that time, he stated 
that he was in combat with his unit (Company C, 15th TC Bn, 
1st Cavalry Division) while serving in Vietnam in 1965 and 
1966.  He reported that in December 1965, he was involved in 
heavy fighting in Green Line Field Operations with his unit 
near Pleiku, Vietnam.  The veteran indicated that PTSD had 
been diagnosed by VA in 1983.

In January 2002, VA sent a duty to assist and stressor 
development letter to the veteran, asking him for a detailed 
description of his service related stressors.  In response, 
the veteran provided a statement dated on January 28, 2002, 
providing no information in support of the PTSD claim and 
requesting that the 60-day waiting period for a rating 
decision his PTSD claim be waived.  

In a rating decision issued on February 28, 2002, the RO 
denied service connection for PTSD based on the lack of a 
confirmed stressor supporting a diagnosis of post-traumatic 
stress disorder.  The RO explained that no reply had been 
received to a duty to assist letter requesting specific 
information pertaining to the veteran's reported stressor(s), 
and that without that information, efforts to confirm a 
stressor could not be made.  

The veteran filed a Notice of Disagreement with the February 
2002 decision in March 2002.  A Statement of the Case was 
issued in February 2004.  However, an appeal was never 
perfected and the February 2002 rating action became final.  

The evidence on file at the time of the February 2002 
decision consisted of the veteran's service medical records 
(SMRs), his DD 214 form, service personnel records, 1982 and 
1991 VA hospitalization reports, a 1983 VA examination 
report, his January 2001 claim/statement, a 1999 private 
medical statement, and VA records dated from 1999 to 2002.

The veteran's DD 214 form reflects that he served as a 
wireman with the US Army from September 1964 to August 1966.  
The form indicated that the veteran received a Vietnam 
Service Medal and a National Defense Service Medal and noted 
that he sustained no wounds as a result of action with enemy 
forces.  Service personnel records show that the veteran had 
service in Vietnam from August 1965 to August 1966 and that 
he had no records of any wounds.  

The SMRs are entirely negative for any complaints, treatment, 
or diagnosis relating to a psychiatric disorder.  The August 
1966 separation examination report reflects that psychiatric 
evaluation was normal and that the veteran denied having 
symptoms of sleeplessness, nightmares depression or nervous 
trouble of any sort.

The veteran was hospitalized by VA in June and July 1982 with 
complaints of headaches, depression and behavioral problems 
subsequent to a head injury sustained in 1980 when the 
veteran fell about 40 feet from a tree top.  At that time, 
diagnoses of organic affective disorder, depressed; history 
of a head injury-stable; and status post-tibial fracture, 
were made.  

A January 1983 VA examination report indicates that the 
veteran sustained a fracture of L-3 and a fracture of left 
distal lower extremity involving the ankle in 1980.  The 
veteran reported that he sustained a head injury at that 
time, although not documented.  The veteran reported that he 
had developed chronic headaches since this incident, and had 
symptoms of nervousness and temper problems.  An impression 
of head injury by history with possible chronic organic brain 
syndrome, was made.

The veteran was hospitalized by VA in January and February 
1991 at which time the diagnoses included: chronic paranoid 
schizophrenia, chronic alcohol dependency, and status post 
closed head trauma with possible organic brain syndrome.  

VA medical records dated in April 1999 reference treatment 
for osteomyeleitis of the left leg, and the veteran's reports 
of sustaining multiple shrapnel wounds of the leg while 
serving with a rifle company in Vietnam.  Left knee below the 
knee amputation was performed in April 1999.

An entry dated in August 1999 indicates that the veteran was 
an infantryman, was in Vietnam in 1965 and 1966 and saw 
combat, and was wounded several times.  PTSD with secondary 
major depression, severe, was diagnosed.

Also on file was an August 1999 medical statement of Dr. C. 
indicated that the veteran left leg had been amputated below 
the knee due to shrapnel in the leg sustained in Vietnam.  


Legal Analysis

The veteran essentially contends that the February 2002 
rating decision which denied service connection for PTSD was 
clearly and unmistakably erroneous.  It is specifically and 
primarily contended that VA failed to consider and apply the 
provisions of 38 U.S.C.A. § 1154(b) applicable to combat 
veterans.  

Previous determinations by an agency of original jurisdiction 
that are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non- 
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

In Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002), the 
United States Court of Appeals for the Federal Circuit held 
that a breach of a duty to assist cannot constitute CUE and 
that "grave procedural error" does not render a decision of 
VA non-final.  In Cook, the Federal Circuit overruled Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that 
that decision held that the existence of "grave procedural 
error" (in that case, not obtaining complete service medical 
records) rendered a VA decision non-final.  Also in Cook, the 
Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994), noted that a CUE claim is an attack on a prior 
judgment that asserts an incorrect application of law or 
fact, and that an incomplete record, factually correct in all 
other respects, is not CUE.

The law and regulations in effect at the time of the February 
2002 rating decision provided that entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2002); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required.  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 
at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, evidence on file at the time of the February 
2002 rating decision reflects that PTSD had been diagnosed.  

The veteran and his representative maintain that the 
provisions of 38 U.S.C.A. § 1154(b) should have been applied 
and considered in conjunction with the adjudication of the 
PTSD claim in February 2002.  A determination as to whether 
the appellant is a veteran of combat is particularly 
significant in a PTSD claim because he is entitled to have 
his lay statements as to his alleged stressors accepted, 
without corroboration, if he engaged in combat with the 
enemy.  See Gaines v. West, 11 Vet. App. 353 (1998).  
However, the provisions of 38 U.S.C.A. § 1154(b) are not for 
automatic application.  

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized military 
citations or other supportive evidence.  No single item of 
evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.

Of the evidence and records which were present at the time of 
the February 2002 rating decision, none established the 
veteran's combat experience.  The DD214 and service personnel 
records reflected that veteran served in Vietnam from August 
1965 to August 1966 as a wireman and reflect that he 
sustained no wounds.  There is no mention of the veteran 
having combat duties or citations anywhere in his records.  
The veteran was awarded a Vietnam Service Medal and a 
National Defense Service Medal.  Neither of these citations 
can support an inference of combat experience.  
Medical records contain a history of combat in Vietnam 
provided by the veteran and in 2001 the veteran provided a 
statement indicating that he was in combat with his unit 
(Company C, 15th TC Bn, 1st Cavalry Division) while serving in 
Vietnam in 1965 and 1966 and was involved in heavy fighting 
in Green Line Field Operations with his unit near Pleiku, 
Vietnam in December 1965.  However, when asked for addition 
detail about this account, the veteran provided no response, 
which was required to conduct a search of military archives 
to verify his stressors or reported participation in combat.  
Essentially, the evidence of record as of February 2002 
consisted solely of the veteran's statements that he was in 
combat, and a medical history provided more than 2 decades 
after service of sustaining shrapnel wounds in service 
without any corroboration in the SMRs or service personnel 
records on file and without any detailed stressor 
information.  Accordingly, at that time, the evidence on file 
did not suggest that application of the provisions of 
38 U.S.C.A. § 1154(b) was warranted and hence, the lack of 
application of this provision does not constitute CUE.  

Moreover, even had the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) been applied in February 2002, these provisions 
would not have obviated the requirement that a veteran must 
submit medical evidence of a causal relationship between his 
current condition and service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  That is, even assuming combat 
status, the veteran must provide satisfactory evidence of a 
relationship between his service and his current condition.  
Wade v. West 11 Vet. App. 302, 305 (1998).  Such evidence was 
lacking as of the February 2002 rating action.

Where, as in this case, the record does not reflect that the 
claimant engaged in combat with the enemy under 38 U.S.C.A. § 
1154(b), his assertions standing alone cannot as a matter of 
law provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, credible supporting evidence that a claimed in-
service event, such as shrapnel wounds, actually occurred 
cannot be provided by medical opinion based on a post-medical 
examination, such as that provided by Dr. C, in 1999.  Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  This means that 
"other credible supporting evidence from any source" must 
be provided.  Corroboration of every detail of a claimed 
stressor, including the veteran's personal participation, is 
not required.  Rather, a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his personal exposure.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, in this case, the veteran did not provide 
the information necessary to verify a stressor, as he did not 
respond to the January 2002 development letter.  

In short, the denial of service connection for PTSD in 
February 2002 was not the result of incorrect application of 
the pertinent statutory and regulatory principles, and was 
the product of a reasonable exercise of rating judgment.  
Accordingly, the denial of service connection for PTSD in 
February 2002 was not the product of clear and unmistakable 
error and is not subject to revision.  38 C.F.R. § 3.105(a); 
Damrel, 6 Vet. App. at 245.


ORDER

The February 2002 rating decision, which denied entitlement 
to service connection for PTSD did not contain CUE; the 
appeal is denied.


REMAND

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that the grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  See 
38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 38 C.F.R. § 
3.105(d) (2007).

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

In accordance with section 3.105(a), to determine whether CUE 
was present in a prior decision, either the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time must have been 
incorrectly applied.  The error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The provisions of 38 C.F.R. § 3.105(d) (revisions of 
decisions) specifically state that a change in diagnosis may 
be accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion. 

When VA seeks to sever service connection, section 3.105(d) 
imposes the same burden of proof that is placed on a claimant 
who, under section 3.105(a), seeks to have a previous 
unfavorable decision overturned.  See Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  Unlike section 3.105(a), 
however, section 3.105(d) as applicable to severance cases 
does not limit the reviewable evidence to that which was 
before the RO at the time of the initial service connection 
award.  See Stallworth, 20 Vet. App. at 488 (2006); Daniels, 
10 Vet. App. at 480; Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997).  The regulation specifically allows a change 
in medical diagnosis to serve as a basis for severance, and 
the Court in Venturella reasoned that this language clearly 
contemplates the consideration of evidence acquired after the 
original grant of service connection.  If "the Court were to 
conclude that . . . a service-connection award can be 
terminated pursuant to  §3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

In this case, in a January 2006 rating decision, the RO 
severed service connection for left below the knee 
amputation, effective from April 2006.  The RO determined 
that VA had erroneously established service connection for 
left below the knee amputation in a July 2002 rating action 
based on a failure to verify the veteran's reports of 
receiving shrapnel wound in Vietnam and failing to consider 
the role of his on-the-job injury sustained in 1980.  

The record at this point lacks the type of evidence described 
under the provisions of 38 C.F.R. § 3.105(d).  The Board 
believes that the essential matter involved in this case is 
whether a change in diagnosis is warranted; i.e., whether the 
left below-the-knee amputation should be diagnosed as due to 
residual of shrapnel wound(s) reportedly sustained in 
service, or due to a post-service industrial accident which 
occurred in 1980.  Accordingly, the Board believes that an 
opinion should be sought regarding whether, in the light of 
all accumulated evidence, the diagnosis on which service 
connection was predicated in a July 2002 rating action was 
clearly erroneous, to include a summary of the facts, 
findings, and reasons supporting the conclusion reached as 
required under 38 C.F.R. § 3.105(d).

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to make 
arrangements for review of the claims 
folders, to include the service medical 
and personnel records, by an appropriate 
VA examining physician or physicians or 
other proper medical authority who is 
asked to provide an opinion/certification 
in the light of all accumulated evidence, 
pertaining to whether the diagnosis on 
which service connection was predicated in 
July 2002 rating action (particularly as 
to the etiology of the condition) was 
clearly erroneous.  This 
certification/opinion must be accompanied 
by a summary of the facts, findings, and 
reasons supporting the conclusion reached.  
A copy of this remand should also be 
provided for the reviewer.  

2.  Thereafter, the RO should readjudicate 
claim of the propriety of the severance of 
service connection for left below the knee 
amputation.  If any of the benefits sought 
on appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.  The 
claims files should then be returned to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


